

113 S1519 IS: Nuclear Regulatory Commission Reorganization Plan Codification and Complements Act
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1519IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo ensure orderly conduct of Nuclear Regulatory
		  Commission actions.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited
			 as the Nuclear Regulatory Commission
			 Reorganization Plan Codification and Complements
			 Act.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Definitions.TITLE I—Replacement of Reorganization
				PlanSec. 101. General
				functions.Sec. 102. Chairman.Sec. 103. Emergency
				authority.Sec. 104. Reporting.Sec. 105. Rescission of
				Reorganization Plan approval.TITLE II—MiscellaneousSec. 201. Certification of documents
				transmitted to Congress.Sec. 202. Time limits for Commission
				review of Atomic Safety and Licensing Board decisions.Sec. 203. Allegations of
				wrongdoing.Sec. 204. Approval of
				travel.Sec. 205.
				Implementation.2.DefinitionsIn this Act:(a)CommissionThe
			 term Commission means the Nuclear Regulatory Commission.(b)ChairmanThe
			 term Chairman means the Chairman of the Commission.IReplacement of
			 Reorganization Plan101.General
			 functions(a)Functions vested
			 in the Commission(1)In
			 generalThere shall remain
			 vested in the Commission the functions of the Commission relating to—(A)policy
			 formulation;(B)rulemaking, as
			 described in section 553 of title 5, United States Code, except that the
			 matters described in subsections (a)(2) and (b) of that section that do not
			 pertain to policy formulation orders or adjudications shall be reserved to the
			 Chairman;(C)orders and
			 adjudications, as those terms are defined in paragraphs (6) and (7) of section
			 551 of title 5, United States Code, respectively; and(D)approving the
			 distribution of appropriated funds according to programs and purposes proposed
			 by the Executive Director for Operations.(2)Voting; policy
			 proposals(A)In
			 generalIf there is a doubt as to whether a matter, action,
			 question, or area of inquiry pertains to one of the functions described in
			 paragraph (1), the Commission may make a determination with respect to the
			 pertinence, by majority vote.(B)RequestAny
			 member of the Commission may—(i)request a vote
			 under subparagraph (A); and(ii)propose a policy
			 matter for consideration by the Commission.(3)Access to
			 informationAll members of the Commission shall have full,
			 unfettered, timely, and equal access to information of the Commission.(4)Delegation of
			 functionsThe performance of any portion of the functions
			 described in paragraph (1) may be delegated by the Commission to—(A)a member of the
			 Commission (including the Chairman); and(B)the staff of the
			 Commission.(b)Officers and
			 employees(1)Appointment and
			 removal of certain officers(A)AppointmentThe Chairman shall initiate the
			 appointment, subject to the approval of the Commission, of the officers or
			 successor officers established by law or by the Commission described in
			 subparagraph (C).(B)RemovalThe Chairman or a member of the Commission
			 may initiate an action for removal, subject to the approval of the Commission,
			 by majority vote, of the officers or successor officers established by law or
			 by the Commission described in subparagraph (C).(C)Description of
			 officersThe officers referred to in subparagraphs (A) and (B)
			 consist of the following:(i)The
			 Executive Director for Operations.(ii)The Chief and Deputy Chief Financial
			 Officer.(iii)The General
			 Counsel.(iv)The Director of the Office of Commission
			 Appellate Adjudication.(v)The
			 Secretary of the Commission.(vi)The Director of the Office of Public
			 Affairs.(vii)The Director of
			 the Office of Congressional Affairs.(viii)The Director of the Office of International
			 Programs.(ix)The Chief Administrative Judge and members
			 of the Atomic Safety and Licensing Board Panel.(D)EvaluationsAny performance evaluation or rating of the
			 officers described in subparagraph (C) shall be determined by a majority vote
			 of the members of the Commission.(E)Replacement of
			 officers(i)In
			 generalIf there is a vacancy
			 in a position described in subparagraph (C), the Chairman may designate an
			 acting officer for a period of 60 days.(ii)Approval of
			 extension requiredThe
			 Chairman may only extend the initial 60-day period under clause (i) with the
			 approval of the Commission.(iii)Failure to
			 approveIf, at the end of the
			 60-day period under clause (i), the Chairman has not proposed a replacement or
			 the Commission has not approved the appointment of an officer proposed by the
			 Chairman, any member of the Commission may initiate the appointment, subject to
			 approval of the Commission.(2)Appointment and
			 removal of other officers(A)AppointmentThe
			 Chairman, after consultation with the Executive Director for Operations, shall
			 initiate the appointment, subject to the approval of the Commission, of the
			 officers or successor officers established by law or by the Commission
			 described in subparagraph (C).(B)RemovalThe Chairman or a member of the Commission
			 may initiate an action for removal, subject to the approval of the Commission,
			 by majority vote, of the officers or successor officers established by law or
			 by the Commission described in subparagraph (C).(C)Description of
			 officersThe officers referred to in subparagraphs (A) and (B)
			 consist of the following:(i)The
			 Director of the Office of Nuclear Reactor Regulation.(ii)The Director of
			 the Office of Nuclear Material Safety and Safeguards.(iii)The Director of
			 the Office of Nuclear Regulatory Research.(iv)The Director of
			 the Office of Nuclear Security and Incident Response.(v)The Director of the Office of New
			 Reactors.(vi)The Director of the Office of Federal and
			 State Materials and Environmental Management Programs.(vii)The Director of
			 the Office of Investigations.(viii)The Director
			 of the Office of Enforcement.(3)Appointment of
			 Advisory Committee on Reactor Safeguards(A)In
			 generalThe Chairman or a member of the Commission shall initiate
			 the appointment of a member of the Advisory Committee on Reactor Safeguards,
			 subject to the approval of the Commission.(B)LimitationNothing
			 in this Act affects—(i)the
			 appointment of the Chairman of the Advisory Committee on Reactor Safeguards;
			 or(ii)the term of the
			 members of Advisory Committee on Reactor Safeguards.(4)Delegation of
			 staff supervision functionsThe Commission shall delegate the function
			 of appointing, removing, and supervising the staff of the following offices or
			 successor offices to the respective heads of the offices:(A)Executive
			 Director for Operations.(B)General Counsel.(C)Secretary of the Commission.(D)Chief Financial
			 Officer.(E)The Office of Commission Appellate
			 Adjudication.(F)The Office of Congressional Affairs.(G)The Office of
			 Public Affairs.(H)The Office of International
			 Programs.(5)Delegation of
			 staff of panels and committeesThe Commission shall delegate the functions
			 of appointing, removing, and supervising the staff of the following panels and
			 committee to the respective Chair of the panel or committee:(A)The Atomic Safety and Licensing Board
			 Panel.(B)The Advisory Committee on Reactor
			 Safeguards.(c)Commission
			 member officesEach member of the Commission shall continue to
			 appoint, remove, and supervise the personnel employed in the immediate office
			 of the member.(d)Performance of
			 functionsSection 201(a)(1) of the Energy Reorganization Act of
			 1974 (42 U.S.C. 5841(a)(1)) shall apply to the Chairman in the performance of
			 the functions of the Chairman as described in subsections (a) and (b).102.Chairman(a)Transfer of
			 functionsAny function of the Commission not described in section
			 101(a)(1) is transferred to the Chairman.(b)DutiesThe
			 Chairman shall—(1)be the official
			 spokesman for the Commission, which includes representing the policies
			 established by a majority of the members of the Commission;(2)be the principal
			 executive officer of the Commission;(3)be responsible to
			 the Commission for ensuring that the Executive Director for Operations and the
			 staff of the Commission (other than the officers and staff referred to in
			 subsections (b)(4) and (c) of section 101) are responsive to the requirements
			 of the Commission in the performance of the functions of the Commission;(4)determine the use
			 and expenditure of funds of the Commission, in accordance with the distribution
			 of appropriated funds according to programs and purposes approved by the
			 Commission;(5)present to the
			 Commission, for consideration by the Commission, the proposals and estimates
			 prepared under paragraph (6)(C); and(6)be responsible
			 for (which the Chairman shall delegate, subject to direction and supervision by
			 the Chairman, to the Executive Director for Operations, unless otherwise
			 provided by this Act)—(A)administrative
			 functions of the Commission;(B)distribution of
			 business among personnel, administrative units, and offices of the
			 Commission;(C)preparation of
			 proposals for the reorganization of the major offices of the Commission;
			 and(D)appointing and
			 removing, without any further action by the Commission, all officers and
			 employees under the Commission other than the offices and employees, the
			 appointment and removal of which are specifically provided for by subsections
			 (b)(4) and (c) of section 101.(c)Governing
			 principles(1)In
			 generalThe Chairman (as
			 principal executive officer) and the Executive Director for Operations, shall
			 be governed by—(A)the general policies of the Commission;
			 and(B)any regulatory decisions, findings, and
			 determinations (including decisions, findings, and determinations for
			 reorganization proposals, budget revisions, and the distribution of
			 appropriated funds) as the Commission may by law be authorized to make.(2)Full and current
			 informationThe Chairman and the Executive Director for
			 Operations shall be jointly responsible for ensuring that the Commission is
			 fully and currently informed about matters within the functions of the
			 Commission.(3)Failure to act
			 in accordanceIf a majority
			 of the members of the Commission determine that the Chairman has not acted in
			 accordance with paragraph (1) or (2), the members of the Commission
			 shall—(A)submit to the President written notice of
			 the determination; and(B)transmit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Environment and
			 Public Works of the Senate copies of the notice submitted under subparagraph
			 (A).103.Emergency
			 authority(a)In
			 generalNotwithstanding
			 sections 101 and 102 and subject to subsection (b), the Chairman is authorized
			 to exercise emergency authority of the Chairman in responding to, issuing
			 orders respecting, advising United States civil authorities and the United
			 States public about, and directing and coordinating actions relating to an
			 emergency incident.(b)Limitations(1)Emergency
			 declaration required(A)In
			 generalThe Chairman may not
			 exercise emergency authority under subsection (a) until—(i)the Chairman issues a declaration that a
			 specific emergency exists; and(ii)not later than 24 hours after the issuance
			 of a declaration under subparagraph (A), the Chairman provides notice of the
			 declaration—(I)in writing to—(aa)the Commission;(bb)the Committee on Energy and Commerce of the
			 House of Representatives; and(cc)the Committee on Environment and Public
			 Works of the Senate; and(II)except as
			 provided in subparagraph (B), to the public.(B)Public
			 notificationNotwithstanding subclause (II) of subparagraph
			 (A)(ii), public notification of a declaration under that subclause may be
			 delayed beyond the 24-hour period specified in subparagraph (A)(ii) if the
			 Chairman—(i)determines that
			 disclosing the declaration to the public at that time would constitute a
			 risk to public health or safety; and(ii)submits notice
			 of the determination under clause (i) to—(I)the
			 Commission;(II)the Committee on
			 Energy and Commerce of the House of Representatives; and(III)the Committee
			 on Environment and Public Works of the Senate.(2)Authorized
			 emergenciesThe Chairman may only exercise emergency authority
			 under subsection (a) in response to—(A)an imminent safety
			 threat pertaining to a facility or materials licensed or regulated by the
			 Commission; or(B)a determination of
			 an imminent security threat to a facility or materials licensed or regulated by
			 the Commission is made by—(i)the
			 Secretary of Homeland Security;(ii)the Secretary of
			 Energy;(iii)the Secretary
			 of Transportation;(iv)the Director of
			 the Federal Bureau of Investigation;(v)the
			 Director of the Central Intelligence Agency; or(vi)the Director of
			 National Intelligence.(3)Duration(A)In
			 generalThe Chairman may only exercise emergency authority under
			 subsection (a) for the fewer of—(i)the
			 duration of the emergency; or(ii)30
			 days.(B)ExtensionThe
			 initial period established under subparagraph (A) may be extended by 30 days if
			 the Commission—(i)approves the
			 extension; and(ii)submits notice
			 of the extension to—(I)the
			 public;(II)the Committee on
			 Energy and Commerce of the House of Representatives; and(III)the Committee
			 on Environment and Public Works of the Senate.(c)Delegation(1)To
			 membersThe Chairman may delegate the authority to perform the
			 emergency functions described in subsection (a), in whole or in part, to any of
			 the other members of the Commission.(2)To
			 staffThe authority to perform the emergency functions described
			 in subsection (a) may be delegated or redelegated, in whole or in part, to the
			 staff of the Commission.(d)Consultation(1)In
			 generalTo the maximum extent
			 practicable, the Chairman shall consult with the full Commission on any
			 regulatory or policy actions taken under the emergency authority provided under
			 this section.(2)ExemptionA consultation under paragraph (1) shall be
			 exempt from the requirements of section 552b of title 5, United States
			 Code.(e)Guidelines and
			 noticeIn acting under this
			 section, the actions of the Chairman, or other member of the Commission
			 delegated authority under subsection (c), shall conform to the policy
			 guidelines of the Commission.(f)Termination of
			 emergencyOn termination of
			 the emergency, the Chairman shall immediately submit notice of the termination
			 to—(1)the Commission;(2)the public;(3)the Committee on Energy and Commerce of the
			 House of Representatives; and(4)the Committee on Environment and Public
			 Works of the Senate.(g)ReportNot later than 30 days after the date on
			 which the emergency is terminated under subsection (f), the Chairman, or the
			 member of the Commission or staff member of the Commission delegated the
			 emergency functions under subsection (c), shall submit a report that describes
			 all actions taken during the emergency, including a description of any actions
			 taken using the authority provided by this section, to—(1)the Commission;(2)the Committee on Energy and Commerce of the
			 House of Representatives; and(3)the Committee on Environment and Public
			 Works of the Senate.(h)Commission
			 procedures(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Commission shall revise the procedures of the Commission to
			 comply with the requirements of this section.(2)RequirementsThe
			 revision under paragraph (1) shall define the roles of the members of the
			 Commission during an emergency, including providing for—(A)complete access
			 to—(i)records and
			 information relating to actions taken during the emergency;(ii)Commission staff
			 involved in the management of the emergency; and(iii)one
			 or more locations at which decisions are made during the emergency; and(B)to the extent
			 practicable, participation in decisions that may affect Commission actions and
			 policies beyond the response to a particular emergency.104.Reporting(a)Delegation;
			 reporting(1)In
			 generalThe Chairman may make any delegations and provide for any
			 reporting that the Chairman determines to be necessary, subject to applicable
			 provisions of law.(2)Direct
			 communicationAny officer or employee under the Commission may
			 communicate directly to the Commission, or to any member of the Commission, if
			 the officer or employee determines that a critical problem or matter of public
			 health, public safety, or common defense and security is not being properly
			 addressed.(b)Executive
			 Director for Operations(1)In
			 generalThe Executive Director for Operations shall report all
			 matters to the Chairman.(2)Submission of
			 reports to executive director for operationsThe Directors of
			 Nuclear Reactor Regulations, Nuclear Material Safety and Safeguards, and
			 Nuclear Regulatory Research shall report to the Executive Director for
			 Operations.(c)Direct
			 reporting(1)Submission of
			 reportsThe heads of the
			 Commission-level offices or successor offices of the following offices shall
			 report directly to the Commission:(A)The General Counsel.(B)The Secretary of the Commission.(C)The Office of Commission Appellate
			 Adjudication.(D)The Office of
			 Congressional Affairs.(E)The Office of
			 Public Affairs.(F)The Office of International
			 Programs.(G)The Atomic Safety and Licensing Board
			 Panel.(H)The Advisory Committee on Reactor
			 Safeguards.(2)Receipt of
			 reportsThe Commission shall
			 receive the reports submitted under paragraph (1).105.Rescission of
			 Reorganization Plan approvalThe approval of Reorganization Plan No. 1 of
			 1980 (45 Fed. Reg. 40561) (adopted pursuant to the Reorganization Act
			 Amendments of 1984 (5 U.S.C. 901 et seq.)) is rescinded.IIMiscellaneous201.Certification
			 of documents transmitted to CongressA letter or other document transmitted by
			 the Commission, on behalf of the full Commission, to a member of Congress in
			 the capacity of the member as Chairman or Ranking Minority Member of a
			 Committee of Congress, shall include a certification that the letter or
			 document is being sent to the Chairman and Ranking Minority Member of that
			 Committee, in accordance with established Commission procedures.202.Time limits for
			 Commission review of Atomic Safety and Licensing Board decisions(a)In
			 generalIn reviewing the
			 decisions and actions of the Atomic Safety and Licensing Board, not later than
			 90 days after the date on which the Commission receives final briefs relating
			 to the decision or action, each member of the Commission shall vote on the
			 matter under review.(b)Notification of
			 nonvotersOnce a majority position of the members of the
			 Commission has been established by members voting under subsection (a), the
			 Secretary shall notify in writing any member of the Commission that has not
			 voted in accordance with that subsection that a majority position has been
			 established with respect to the matter under review.(c)Deadline for
			 votingA member of the Commission that receives notice under
			 subsection (b)—(1)shall have within
			 3 days of the date of the notice to vote on the matter under review; and(2)shall be
			 considered by the Secretary as not participating in the vote if the member does
			 not vote by the deadline specified in paragraph (1).(d)PublicationThe
			 Commission shall publish any resulting decision of the Commission under this
			 section, including adjudicatory orders and direction to agency staff—(1)if a majority
			 position is established with respect to the matter under review under this
			 section, not later than 30 days after the date on which the majority position
			 is established; or(2)if a majority
			 position is not established because of a tie vote of the participating members
			 of the Commission, not later than 30 days after the date on which the voting is
			 completed in accordance with this section.203.Allegations of
			 wrongdoing(a)Referral to
			 inspector generalNot later than 90 days after the date of
			 enactment of this Act, the Commission shall revise the procedures of the
			 Commission to ensure that any allegation of wrongdoing on the part of the
			 Chairman is immediately referred to the Inspector General of the
			 Commission.(b)Supervision of
			 inspector generalDuring any period in which an investigation by
			 the Inspector General of the Chairman is pending with respect to an allegation
			 described in subsection (a), the Chairman shall delegate responsibility for
			 supervising the Inspector General to a member of the Commission other than the
			 Chairman, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).204.Approval of
			 travel(a)Authorization
			 by ChairmanThe Chairman
			 shall authorize all international travel requested by other members of the
			 Commission for official business unless the Chairman submits a notice of
			 disapproval to the full Commission specifying the basis for the disapproval by
			 that is 5 days after the date on which the request is submitted to the
			 Chairman.(b)Request
			 considered To be approvedIf
			 the Chairman fails to submit to the Commission the notice of disapproval by the
			 deadline described in subsection (a), the travel shall be considered to be
			 approved.205.ImplementationExcept as otherwise specified in this Act,
			 not later than 180 days after the date of enactment of this Act, the Commission
			 shall revise the procedures of the Commission to conform the procedures with
			 this Act.